[Cite as Pinnix v. Marc Glassman, Inc., 2012-Ohio-3263.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                  Nos. 97998 and 97999




                                      DLYDIA PINNIX
                                                           PLAINTIFF-APPELLANT

                                                    vs.

        MARC GLASSMAN, INC., D.B.A. MARC’S, ETC.
                                                           DEFENDANT-APPELLEE




                                   JUDGMENT:
                             REVERSED AND REMANDED


                                     Civil Appeal from the
                              Cuyahoga County Common Pleas Court
                                     Case No. CV-761163

        BEFORE: S. Gallagher, J., Stewart, P.J., and Cooney, J.

        RELEASED AND JOURNALIZED: July 19, 2012
ATTORNEYS FOR APPELLANT

Gregory S. Costabile
Nicholas E. Phillips
Phillips, Mille & Costabile Co., L.P.A.
7530 Lucerne Drive
Suite 200
Middleburg Heights, OH 44130


ATTORNEY FOR APPELLEE

Lisa S. Friedman
Schulman, Schulman & Meros
23240 Chagrin Blvd., Suite 180
Beachwood, OH 44122
SEAN C. GALLAGHER, J.:

       {¶1} In this consolidated appeal, plaintiff-appellant, Dlydia Pinnix, appeals the

decisions of the Cuyahoga County Court of Common Pleas that (1) granted

defendant-appellee Marc Glassman, Inc.’s (“Marc’s”) motion to compel, and (2) denied

Pinnix’s motion for an in camera inspection. These motions pertained to the discovery

of Pinnix’s medical records, which she alleges include privileged information. For the

reasons stated herein, we reverse the rulings of the trial court and remand the matter for

an in camera review of the subject medical records.

       {¶2} On August 3, 2011, Pinnix filed a personal-injury complaint against Marc’s.

She alleges that on or about August 5, 2009, she was shopping at a Marc’s grocery store

when an employee negligently struck her from behind with a cart carrying merchandise.

She claims she suffered injuries to her back and other parts of her body and that she

incurred medical expenses as a result of the incident.

       {¶3} During her deposition, Pinnix testified about a 2007 automobile accident in

which she sustained injuries to her back. Marc’s counsel then sent a letter to Pinnix’s

counsel requesting that Pinnix sign a medical authorization for the release of her medical

records from 2006 to the present. The authorization was unrestricted and encompassed

information “relating to a) sexually transmitted disease b) acquired immunodeficiency

syndrome (AIDS) c) human immunodeficiency virus (HIV) d) behavioral or mental health

services and e) treatment for alcohol and drug abuse.”
       {¶4} Pinnix’s counsel responded that the request was too broad and encompassed

unrelated and privileged records.        He indicated that he had requested records for

treatment of injuries related to the instant claim as well as the 2007 accident and that he

would provide copies of the causally and historically related records once received. He

further requested that Marc’s sign a qualified protective order.                Marc’s counsel

responded by providing a modified medical authorization, which requested Pinnix’s

records from January 2007 to the present, but still contained the broad request for

information. Pinnix did not sign the authorization.

       {¶5} Marc’s filed a motion to compel discovery and for sanctions.                Pinnix

opposed the motion and included an affidavit attesting to the fact that from January 2007

to the present she had received medical care and treatment for multiple conditions,

including gynecological care, and that a substantial portion of her records were not

causally or historically related to the injuries at issue in the case.

       {¶6} The trial court granted the motion to compel and ordered Pinnix to provide

executed medical releases to Marc’s counsel, without any restriction to the broad scope of

information requested. The court denied the request for sanctions. Pinnix then filed a

motion for an in camera inspection of the medical records. The trial court denied the

motion.    Pinnix separately appealed each of these rulings.             The appeals have been

consolidated for review.

       {¶7} Pinnix raises four assignments of error for our review.             Her first three

assignments of error claim the trial court erred by (1) granting the motion to compel
discovery of her complete medical records for the past five years, (2) ordering her to sign

medical releases that permit Marc’s to obtain medical records that are privileged, and (3)

ordering the release of medical records with no mechanism for determining which records

are privileged. Her fourth assignment of error claims the trial court erred in denying her

motion for an in camera inspection to determine which records are privileged. We find

merit to her arguments.

       {¶8} An order compelling the production of allegedly privileged documents to an

opposing party is a final appealable order.           Cobb v. Shipman, 11th Dist. No.

2011–T–0049, 2012-Ohio-1676, ¶ 34-35; R.C. 2505.02(A)(3) and 2505.02(B)(4).

Furthermore, when a discovery issue involves an alleged privilege, it is a question of law

that we review de novo.          Ward v. Summa Health Sys., 128 Ohio St.3d 212,

2010-Ohio-6275, 943 N.E.2d 514, ¶ 13.

       {¶9} Pursuant to Civ.R. 26, parties are permitted to obtain discovery regarding any

matter, not privileged, which is relevant to the subject matter involved in the pending

action. The party opposing a discovery request has the burden to establish that the

requested information would not reasonably lead to discovery of admissible evidence.

State ex rel. Fisher v. Rose Chevrolet, Inc., 82 Ohio App.3d 520, 523, 612 N.E.2d 782

(12th Dist.1992).

       {¶10} Communications between a doctor and a patient are generally privileged.

R.C. 2317.02(B). However, the privilege is waived when the person wishing to assert

the privilege has filed a civil action and the records are “related causally or historically to
physical or mental injuries that are relevant to issues in the * * * civil action.” R.C.

2317.02(B)(3)(a). Most Ohio appellate courts have concluded that, where there is a

factual basis for a dispute over whether medical records are causally and historically

related to injuries at issue, the trial court should conduct an in camera review to determine

which records are discoverable.          Cargile v. Barrow, 182 Ohio App.3d 55,

2009-Ohio-371, 911 N.E.2d 911, ¶ 8-12 (1st Dist.); Mason v. Booker, 185 Ohio App.3d

19, 2009-Ohio-6198, 922 N.E.2d 1036 (10th Dist.); Wooten v. Westfield Ins. Co., 181

Ohio App.3d 59, 2009-Ohio-494, 907 N.E.2d 1219 (8th Dist.); Sweet v. Sweet, 11th Dist.

No. 2004-A-0062, 2005-Ohio-7060, ¶ 14-16.           The in camera inspection serves two

important purposes:

       First, it allows the trial court to make an informed decision as to the
       evidentiary nature of the material in question rather than depending on the
       representations of counsel. Secondly, the in camera inspection allows the
       trial court to discern that aspect of the evidence, which has evidentiary
       value from that which does not, as well as to allow the trial court to restrict
       the availability of that evidence, which has limited evidentiary value.

State v. Geis, 2 Ohio App.3d 258, 260, 441 N.E.2d 803 (10th Dist.1981).

       {¶11} We recognize that the discovery process should be kept as simple as

possible and that a trial court does not need to conduct an in camera review in every

instance that a privilege is asserted. Moreover, the party claiming the privilege has the

burden to show that the records are not causally or historically related. Thus, an in

camera inspection is not necessary when there is no “factual basis” justifying the trial

court’s in camera review.
       {¶12} In this case, Marc’s sought the disclosure of all of Pinnix’s medical records

from January 2006 to the present.        As Pinnix argues, the authorization form was

overbroad and encompassed records relating to sexually transmitted diseases, AIDS and

HIV, mental health services, and alcohol and drug abuse treatment. Pinnix, through

counsel, offered to obtain and provide copies of the causally and historically related

records on the condition that Marc’s stipulate to a qualified protective order, but Marc’s

was not receptive to this resolution to the discovery dispute. Instead, Marc’s provided

Pinnix with another overly broad medical authorization, requesting Pinnix’s records from

January 2007 to the present. Pursuant to Civ.R. 37(E), Marc’s was required, before

filing a motion to compel, to make a reasonable effort to resolve any discovery issues

with appellee.

       {¶13} Pinnix submitted an affidavit to the court in which she stated she received

medical care and treatment for multiple conditions, including gynecological care, which

were unrelated to her back injury. As such, Pinnix set forth a reasonable factual basis to

establish that the medical records include privileged information that are not causally or

historically related to the injuries at issue in this case. While the more prudent course of

action would have been for Pinnix to have filed a privilege log in conformance with

Civ.R. 26(B)(6)(a), a trial court may not simply ignore the requirements of R.C.

2317.02(B). Mason, 185 Ohio App.3d 19, 2009-Ohio-6198, 922 N.E.2d 1036, ¶ 22.

       {¶14} We find the trial court erred by essentially ordering full disclosure and in

denying Pinnix’s request for an in camera review to determine which records are
discoverable. See Cargile, 182 Ohio App.3d 55, 2009-Ohio-371, 911 N.E.2d 911, at ¶

13 (finding an in camera review was warranted where the trial court had no way of

knowing whether every medical record for the past five years was historically or causally

related to the case).

       {¶15} We reiterate that the scope of discovery is broad. A party may be entitled

to the discovery of information that would be inadmissible at trial as long as “the

information sought appears reasonably calculated to lead to the discovery of admissible

evidence.” Civ.R. 26(B)(1). It is not unusual to find evidence of other causes for

injuries the plaintiff claims are related to the defendant’s negligence in seemingly

unrelated medical records. Nonetheless, in this matter, the trial court erred in granting an

overly broad discovery request when there was a reasonable dispute as to whether some

of the medical records are causally and historically related to the personal-injury action.

       {¶16} Upon remand, we direct the trial court to conduct an in camera review of the

requested medical records to determine which records are discoverable. Pinnix shall

submit the medical records under seal. Further, Pinnix shall construct a privilege log in

conformance with Civ.R. 26(B)(6)(a), which instructs as follows:

       When information subject to discovery is withheld on a claim that it is
       privileged * * *, the claim shall be made expressly and shall be supported
       by a description of the nature of the documents, communications, or things
       not produced that is sufficient to enable the demanding party to contest the
       claim.

       {¶17} Judgment reversed, and case remanded with instructions for an in camera

review.
       It is ordered that appellant recover from appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




SEAN C. GALLAGHER, JUDGE

MELODY J. STEWART, P.J., and
COLLEEN CONWAY COONEY, J., CONCUR